Citation Nr: 0530753	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  00-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1989 
to February 1989 in the U.S. Navy.  The Board notes that the 
appellant claims he also served in the U.S. Army National 
Guard in Louisiana in June or July of 1985, which service is 
the basis of the present claim.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for a 
right knee disability.  A Notice of Disagreement was received 
in July 2000.  A Statement of the Case was issued in July 
2000.  A timely appeal was received in October 2000.  It is 
noted that a hearing before the Board was scheduled for 
December 4, 2002, but the appellant failed to appear.

The Board remanded this appeal in July 2003 for further 
development.  A Supplemental Statement of the Case was issued 
in July 2005 and the appellant's appeal was returned to the 
Board for final consideration.


FINDINGS OF FACT

1.  The appellant incurred a right knee injury and had 
surgery for it prior to any military service.

2.  The medical evidence does not show that the appellant's 
right knee condition was aggravated during service with 
either the Army National Guard or the U.S. Navy.




CONCLUSION OF LAW

Service connection is not warranted.  38 U.S.C.A. §§ 101(24), 
1131, 1137, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.159, 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance 

The Board must first address the notice and duty to assist 
requirements set out in applicable law and regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  Id.

In the present case, notice was provided to the appellant in 
May 2001, subsequent to the initial AOJ decision.  
Supplemental notices were sent in November 2003, June 2004 
and March 2005.  Where, as here, notice was not provided 
prior to the initial AOJ decision, the claimant has the right 
to content complying notice and proper subsequent VA process.  
The Board finds that any defect with respect to the timing of 
the notice requirement has been cured by the subsequent 
proper notice and VA process, and was, therefore, harmless 
error.  The appellant's claim was filed in May 2000, before 
the enactment of these notice requirements.  A development 
letter was sent to the appellant in June 2000 setting forth 
the elements of a claim for service connection, the 
information and evidence needed to support a claim for 
service connection, what VA will do to help him, and what the 
appellant must do.  The RO issued its rating decision denying 
the appellant's claim in June 2000.  The RO sent notice to 
the appellant in May 2001 of the first, second and third 
elements required by the Pelegrini II Court as stated above.  
Thereafter, the RO readjudicated the appellant's claim and 
issued a Supplemental Statement of the Case in July 2002.  
The Board remanded the appeal to the Appeals Management 
Center (AMC) for further development in July 2003.  In 
November 2003, June 2004 and March 2005, the AMC notified the 
appellant by letter of the additional information needed to 
further develop his claim.  

In addition, by means of the rating decision, statement of 
the case and supplemental statements of the case, the 
appellant was advised of the specific reasons why this 
particular claim was denied, and the information and evidence 
needed to substantiate the claim.  He also was provided the 
text of the relevant regulation addressing the notice 
requirements and told it was his responsibility to support 
the claims with appropriate evidence.  Thus, the Board 
considers the notice requirements met, and any error as to 
the timing of the notice to be harmless.

Although the notice letters provided to the appellant do not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters, read as a 
whole, gave notice to the appellant of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim, or possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In 
August 2001, he submitted a statement indicating that he 
understood the evidence needed to support the claim, what 
evidence VA will attempt to obtain, what evidence VA already 
has pertaining to the claim, and what evidence he needed to 
furnish in connection with the claim.  He also stated that he 
was not aware of any source of evidence relevant to the claim 
other than that which VA will attempt to obtain and/or which 
has already been identified.  VA has, therefore, complied 
with the notice requirements.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
appellant indicated that he injured his right knee during his 
initial active duty for training in the U.S. Army National 
Guard in June or July of 1985.  The RO attempted to verify 
this period of service and to obtain the service medical 
records from that period, but was unable to do so.  After 
multiple requests to the National Personnel Records Center 
(NPRC), the RO received a response that an extensive and 
thorough search had been done but the NPRC was unable to 
locate the appellant's records.  The NPRC concluded that the 
records do not exist, the NPRC does not have them or further 
efforts to locate them at the NPRC would be futile.  Multiple 
requests were sent to the appellant asking him to provide 
more details regarding the National Guard Unit in which he 
served, but he has failed to respond.  Although VA has the 
duty to assist the appellant in the development of his claim, 
he has a corresponding duty to cooperate in securing records 
identified by him.  See White v. Derwinski, 1 Vet. App. 519, 
520-521 (1991).  The duty to assist is a two-way street.  If 
an appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Although the NPRC was unable to obtain the above referenced 
records, it did verify a period of active service in the U.S. 
Navy from January 1989 through February 1989 and forwarded 
the service medical records for that period of service.  The 
appellant has not indicated that he has received any 
treatment from VA.  He did identify private treatment records 
related to his claim.  VA requested and obtained those 
records but they are irrelevant because they relate to an 
injury to the appellant's right shoulder, which is not at 
issue in this appeal.  The appellant was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decision.  He has not 
identified any additional evidence.  In fact, in August 2001 
he submitted a statement that he did not know of any 
additional evidence that he had not already identified to VA.  
VA is only required to make reasonable efforts to obtain 
relevant records that the appellant has adequately identified 
to VA.  38 U.S.C.A. § 5103A (b) (1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c) (4) (2005).

The appellant was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no competent evidence that the 
appellant's claimed right knee disability may have been 
aggravated by his military service.  The service medical 
records available show that, the appellant's right knee 
condition predated any military service, and that it was 
asymptomatic in January 1989.  There are no pertinent 
complaints or diagnoses shown in the service medical records 
from January 1989 through February 1989. Since there is no 
competent evidence indicating that a possible nexus, or 
relationship, exists between the claimed right knee 
disability and the appellant's military service, VA 
examination is not needed.  38 C.F.R. § 3.159(c) (4) (i) (C) 
(2005). 

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of his claim.

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination, or 
where clear and unmistakable evidence demonstrates the injury 
existed before service and was not aggravated by service.  
38 U.S.C.A. §§ 1111 and 1132.  

In this case, at the appellant's examination for entrance in 
the U.S. Navy in May 1988, he reported that he had surgery in 
October 1980 on his right knee for torn ligaments.  The 
examiner noted the repair of ligaments, right knee in 1980 
and referred the appellant for an orthopedic consult.  The 
diagnosis at the orthopedic consult conducted in January 1989 
was post-operative ligament repair with good results and with 
no restrictions with activity.  It was likewise noted the 
right knee was asymptomatic.  Included with the reports of 
the entrance examination and orthopedic consult is an October 
1983 treatment report from a private hospital that shows the 
appellant was treated for an injury to his right knee 
received while playing football.  It notes the appellant's 
history of having had knee surgery one and one-half years 
before.  X-rays of the right knee was negative.  The 
diagnosis was contusion and sprain of the right knee.  The 
appellant contends that he entered service in the U.S. Army 
National Guard in or about June 1985 and that he injured his 
right knee after only three weeks in basic training.  Even 
assuming that to be true, it is clear and unmistakable that 
the appellant had a right knee condition prior to entering 
into service in either 1985 or 1989.   

It is equally clear and unmistakable the pre-service injury 
was not aggravated by any service.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service.  Where the evidence shows that there was an increase 
in disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  There is no aggravation of a preexisting disease or 
injury if the condition underwent no increase in severity 
during service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(1). Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Clearly, the appellant's right knee condition was not 
aggravated by any period of military service.  The appellant 
contends that he injured his right knee during basic training 
after joining the U.S. Army National Guard.  As previously 
indicated, VA has not been able to verify this period of 
service nor obtain any medical records related to that 
period.  Instead, VA has verified service in the U.S. Navy 
from January 1989 to February 1989 and obtained service 
medical records from May 1988 through February 1989.  A 
review of these service medical records reveals that the 
appellant reported right knee surgery for repair of ligaments 
in 1980 at his entrance examination, and he was sent for an 
orthopedic consult, which found his right knee was 
asymptomatic.  Included with the paperwork is a treatment 
report from a private hospital that shows the appellant was 
treated in October 1983 for an injury received to the right 
knee while playing football, and a history of knee surgery 
one and one-half years before.  These are the only records 
relating to a right knee condition in these service medical 
records.  The treatment records do not show any complaints of 
or treatment for a right knee injury.  Therefore, there is no 
evidence of aggravation of the appellant's right knee 
condition, and he not entitled to service connection based 
upon this period of service.

Furthermore, even if the Board were to accept the appellant's 
statements of service in the National Guard and an injury to 
his right knee during basic training in 1985 as true, he 
still would not be entitled to service connection because the 
evidence shows that his right knee condition was not 
permanently aggravated by his National Guard service.  In 
order for him to be eligible for service connection for a 
disability claimed to have been incurred during such service, 
the record must establish that he was disabled during active 
duty for training due to a disease or injury incurred or 
aggravated in the line of duty or he was disabled from an 
injury incurred or aggravated during inactive duty training.  
See Mercado-Martinez v. West, 11 Vet. App. 419; Paulson v. 
Brown, 7 Vet. App. 470; Biggins v. Derwinski, 1 Vet. App. 
478.  

As previously stated, it is clear that the appellant had a 
right knee condition prior to 1985 as shown by the private 
hospital treatment record from October 1983, which shows that 
he had a contusion and sprain of the right knee as a result 
of playing football, status post right knee ligament repair 
one and one-half years prior.  Service medical records for 
the claimed period of National Guard service in 1985 are not 
available.  However, the service medical records for the 
period of service in the U.S. Navy in 1989 are available, and 
as previously discussed, show that in January 1989 the 
appellant's right knee condition was asymptomatic.  This 
evidence clearly shows that there could not have been a 
permanent aggravation of the appellant's right knee condition 
in 1985 because the appellant's condition was better in 1989 
than it was in 1983.  Thus any injury the appellant may have 
sustained to his right knee in 1985 was merely an 
intermittent or temporary flare-up, which does not constitute 
aggravation or, in other words, a worsening of the underlying 
condition.  Hunt v. Derwinski, supra.

The Board finds, therefore, that the preponderance of the 
evidence is against finding that the appellant's right knee 
condition was aggravated by any period of military service.  
The appellant's appeal is denied.


ORDER

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


